Citation Nr: 9927684	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-06 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 11, 
1994, for the assignment of a total schedular rating for 
post-traumatic stress disorder (PTSD) with conversion 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1996 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which assigned a 100 percent disability rating 
for the veteran's service-connected PTSD and conversion 
disorder, effective from October 11, 1994.


FINDINGS OF FACT

1.  By a decision entered in October 1993, the RO granted 
service connection for PTSD and assigned an effective date of 
August 26, 1992, for the award of a 30 percent rating for 
PTSD with conversion disorder.  The veteran was notified of 
that decision and of his appellate rights, but did not appeal 
within one year.

2.  The evidence in the record on appeal does not show that 
the veteran met the rating criteria for the award of a 100 
percent rating prior to October 11, 1994, the date on which 
he filed a claim for a higher rating.


CONCLUSION OF LAW

An effective date earlier than October 11, 1994, for the 
assignment of a 100 percent disability rating for PTSD with 
conversion disorder is not warranted.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1998); and 
38 C.F.R. § 4.132, Code 9411 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an earlier 
effective date for his 100 percent rating for psychiatric 
disability dating back to his separation from military 
service in 1974.  Specifically, he argued that he should have 
been diagnosed with PTSD while in military service, he has 
been unable to obtain and retain gainful employment due to 
PTSD since his separation from military service, and 
therefore he should have been awarded a 100 percent 
disability rating for PTSD effective from the date of his 
separation from military service in 1974.  In the 
alternative, he argues that he has not worked since April 
1991 and should therefore receive a 100 percent rating as 
early as April 8, 1991.

I.  The Facts

On VA Form 21-526, Veteran's Application For Compensation Or 
Pension (Application), which was received at the RO on 
August 6, 1974, the veteran raised the issue of entitlement 
to service connection for disabilities identified in a 
service medical board proceeding.  (A March 1974 service 
medical board report shows that the veteran was diagnosed 
with, among other things, chronic but moderate hysterical 
neurosis, conversion type.)  Service personnel records 
indicate that the veteran had foreign service in Vietnam and 
that his military occupation was that of an infantryman.  
Service medical records, including March 1974 and April 1974 
medical board reports, and a January 1974 examination, show 
the veteran's complaints, diagnoses, and/or treatment for 
psychiatric problems, including anxiety, a mixed neurosis, 
and/or conversion reaction hysterical neurosis.  See service 
medical records dated in April 1969, February 1971, March 
1971, July 1973, August 1973, September 1973, March 1974, 
April 1974, and June 1974.

Based on this evidence, the RO, by an August 1974 rating 
action, granted service connection for chronic, but moderate, 
hysterical neurosis--conversion type and assigned a 
50 percent, pre-stabilization, rating, effective from 
June 19, 1974.  Thereafter, in April 1975, the RO notified 
the veteran that his disability compensation payments had 
been terminated because he had failed to report for a VA 
examination. 

Subsequently, on May 15, 1978, the RO received from the 
veteran a statement in support of claim acting as an informal 
application for a "new disability rating" for his service-
connected hysterical neurosis.  At a July 1978 VA 
examination, the veteran complained of depression and 
insomnia.  However, the examiner reported that the veteran's 
only abnormal behavior was his lack of emotional display when 
describing his chronic pain.  The diagnosis was moderate 
hysterical neurosis, conversion type.  The RO, by a September 
1978 rating action, concluded that the evidence of record was 
insufficient to evaluate the veteran service-connected 
chronic but moderate hysterical neurosis, conversion type 
from July 1, 1975, to May 14, 1978.  Based on the findings at 
the July 1978 VA examination the RO also assigned the 
veteran's service-connected hysterical neurosis a 10 percent 
disability rating, effective from May 15, 1978.

Thereafter, on August 27, 1981, the RO received from the 
veteran a statement in support of claim acting as an informal 
application for an increased rating for his service-connected 
disabilities including hysterical neurosis.  The record on 
appeal at that time contained VA treatment records, dated 
from April 1980 to July 1981, as well as a September 1981 VA 
examination report.  The foregoing VA records, except for an 
April 21, 1981, treatment record, were negative for 
complaints, diagnoses, and/or treatment for a psychiatric 
disorder.  The April 21, 1981, treatment record shows the 
veteran complaints of disturbing and violent dreams of the 
Republic of Vietnam, as well as his having a poor marital 
situation, sleep disturbance, a poor appetite, and anxiety.  
Based on the evidence described above, the RO, by a January 
1982 rating action, concluded that an increased rating was 
not warranted for his service-connected hysterical neurosis.

Subsequently, on April 7, 1987, the RO received from the 
veteran another statement in support of claim acting as an 
informal application for an increased rating for his service-
connected hysterical neurosis.  The record on appeal at that 
time included VA treatment records, dated from June 1986 to 
January 1987, as well as an April 1987 VA examination report.  
The VA treatment records show the veteran's treatment for 
disabilities unrelated to the current appeal.  However, the 
April 1987 VA examination report noted that the veteran was 
not employed and complained of feeling depressed, anxious, 
frustrated, irritable, as well as having difficulty with 
sleep, nightmares, and controlling his temper.  However, on 
examination, there were no delusions or hallucinations; he 
was oriented in all three spheres, and his memory was intact.  
The diagnosis was adjustment disorder with mixed emotional 
features.  Based on this evidence, the RO, by a May 1987 
rating action, concluded that an increased rating was not 
warranted for his service-connected hysterical neurosis.  
Thereafter, the veteran perfected an appeal as to the May 
1987 rating action.

In May 1989 and September 1989 rating actions, the RO 
confirmed and continued the 10 percent disability evaluation 
assigned the veteran's service-connected hysterical neurosis.  
Evidence looked at by the RO in these rating actions 
consisted of the veteran's and his wife's testimony at an 
April 1987 personal hearing, VA treatment records, dated from 
January 1987 to September 1988, private treatment records, 
dated from October 1988 to April 1989, and a VA examination 
report dated in October 1987.  However, the foregoing medical 
records were negative for complaints, diagnoses, and/or 
treatment related to the veteran's service-connected 
psychiatric disorder.  At the veteran's April 1989 personal 
hearing, testimony was given concerning the veteran's 
service-connected hysterical neurosis.  In summary, the 
veteran testified that the adverse symptomatology, which the 
RO had attributed to his service-connected hysterical 
neurosis, was, in fact, caused by a fall he took while in 
military service.

On August 2, 1989, the RO received from the veteran a 
statement in support of claim in which he argued that his 
service-connected hysterical neurosis should be re-
characterized as post-traumatic stress disorder (PTSD).

In October 1989, the veteran was given notice of his appeal 
being certified to the Board.  Thereafter, the Board remanded 
the veteran's appeal in April 1990 for further evidentiary 
development, including a VA examination to determine the 
nature and severity of his service-connected disability.

Post-remand, the veteran underwent a VA social survey in July 
1990 and a VA examination in August 1990.  At the August 1990 
VA examination, the veteran was appropriately dressed, able 
to talk relevantly and appropriately, and had no speech or 
language abnormality.  Additionally, the veteran was well 
oriented, had a good memory, comprehension, and abstractions.  
No delusions or hallucinations were reported.  However, the 
veteran's language reflected anger and frustration.  In 
addition, the veteran was reported to be chronically anxious 
and depressed ". . . to the extent that he has not been able 
to hold a steady job which has made him more anxious, 
frustrated, upset and depressed."  His adverse symptoms were 
reported to include nightmares, a short temper, and a 
propensity to violence.  The examiner opined that the 
foregoing symptoms, when combined with his back pain, ". . . 
render[ed] him unsuitable and unfit for substantial gainful 
employment."  It was also reported that the veteran was ". 
. . extremely irritable and volatile . . . in his daily life 
and [this] has served as a major handicap to his ability to 
live a normal life."  The diagnosis was PTSD.

In an October 30, 1990, addendum to the veteran's August 1990 
VA examination, the veteran's pre-service history (which 
including finding his parents after they had been murdered 
and growing up in foster homes), military service history 
(which included combat), and post-service history (which 
included feelings of guilt) were reported.  It was noted that 
he reported feeling chronically anxious and depressed, being 
short-tempered, experiencing flashbacks, having no social 
life, having problems sleeping, and experiencing an inability 
to finish any task.

Based on the evidence described above, the RO, by a March 
1991 rating action, concluded that the veteran's service-
connected psychiatric disorder was most appropriately 
characterized as hysterical neurosis--conversion type; an 
increased rating was not warranted for his service-connected 
hysterical neurosis.  In August 1991, the Board concluded 
that the veteran's service-connected psychoneurosis was 
productive of no more than mild social and industrial 
impairment and thus denied the claim for a disability rating 
in excess of 10 percent.

Subsequently, on October 20, 1992, the RO received from the 
veteran's representative a letter in which it was asked that 
the veteran be granted an increased rating for his service-
connected hysterical neurosis and that the veteran be granted 
service connection for PTSD.

VA treatment records, dated from April 1991 to September 
1992, and a December 1992 VA examination report showed that 
the veteran's affect was blunt and his mood depressed.  He 
was anxious, had problems sleeping, was experiencing 
nightmares, and avoided reminders of the war.  See VA 
treatment record dated August 26, 1992.  The treatment 
records also showed that the veteran had limited emotional 
control (See VA treatment record dated March 30, 1992), 
experienced an all consuming rage, and had "significant" 
PTSD which, when combined with his physical disabilities, 
incapacitated him (See VA treatment record dated August 26, 
1992).  It was also reported that the veteran had homicidal 
thoughts.  See VA treatment record dated September 16, 1992.

At the December 1992 VA examination, the veteran was somewhat 
anxious and very angry with VA.  The veteran also reported 
that he did not care about anything anymore, had nightmares, 
and had problems sleeping.  The examiner opined that the 
veteran showed signs of anxiety, depression, and 
irritability.  Additionally, the veteran was impulsive, used 
profane language, had low self-esteem, and had somewhat poor 
insight and judgment.  He denied any active suicidal or 
homicidal plan, yet, he also reported that "if I go I will 
take many as I can."  No cognitive deficits were seen.  The 
examiner opined that there was good evidence of both a 
conversion disorder and PTSD.  The veteran was also diagnosed 
with an adjustment disorder with mixed emotional features.  
The examiner opined that the veteran's PTSD was more 
prominent than his conversion (hysteria) disorder.

Based on the evidence described above, the RO, by an October 
1993 rating action, concluded that the veteran's service-
connected psychiatric disorder was best characterized as PTSD 
- not hysterical neurosis, conversion type and an increased 
30 percent evaluation was granted, effective from August 26, 
1992.  No notice of disagreement as defined by 38 C.F.R. 
§ 20.201 (1993) was received within one year of the November 
17, 1993, notice to the veteran of the October 1993 action by 
the RO.  38 C.F.R. § 20.201 (a notice of disagreement 
requires a written communication expressing dissatisfaction 
or disagreement with an adjudicative determination and a 
desire to contest the result; it must be in terms which can 
reasonably be construed as disagreement and a desire for 
appellate review).

Approximately eleven months later, on October 11, 1994, the 
RO received from the veteran a statement in support of claim 
acting as an informal application for an increased disability 
rating for his service-connected PTSD.  Included with this 
claim was VA treatment records, dated from June 1993 to 
August 1994.  Subsequently, the RO also obtained VA treatment 
records, dated from March 1994 to September 1994.  The 
foregoing VA treatment records consisted, in relevant part, 
of the veteran's therapy notes at a VAMC PTSD clinic.  The 
RO, by a March 1995 rating action, determined that the 
foregoing treatment records-which showed the veteran's 
complaints of nightmares, sleep impairment, anger, and daily 
thoughts of Vietnam, as well as reports that his affect was 
somewhat blunt and he had intermittent depression but no 
evidence of a psychosis, were insufficient to grant an 
increased rating.  Specifically, the RO reported that they 
did not show the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired or that reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  The veteran was notified 
of the March 1995 rating action in April 1995.  The veteran 
thereafter perfected an appeal of the March 1995 rating 
action.

During the development of the veteran's appeal, the RO 
obtained VA treatment records, dated from November 1990 to 
April 1995, and a May 1995 VA examination report.  
Additionally, on April 11, 1996, the RO received a copy of a 
March 1995 Social Security Administration (SSA) decision that 
found the veteran disabled.  On October 4, 1995, the RO 
obtained from the SSA the records pertinent to the veteran's 
claim for disability benefits as well as the medical records 
relied upon concerning that claim.  Specifically, the SSA 
records consisted of the veteran's pleadings on file with the 
SSA, VA treatment records, dated from June 1988 to September 
1994 (The Board observes that these treatment records were 
mostly duplicative of VA treatment records that were already 
part of the record on appeal), and medical evidence on file 
with the New York State Office of Disability Determinations, 
including a June 1992 psychological evaluation by David 
Connor, Ph.D.

VA treatment records, dated from November 1990 to April 1995, 
include the veteran's treatment notes from a PTSD clinic.  
The PTSD clinic notes were dated from March 1992 to December 
1994.  Specifically, these treatment records show the 
veteran's complaints and/or treatment for anger, rage, 
irritability, anxiety, difficulty sleeping, decreased self-
worth, grief, guilt, nightmares, depression, impulsivity, 
daily thoughts of Vietnam, despair, helplessness, 
frustration, being withdrawn, desiring isolation, not eating, 
emotional apathy, intrusive thoughts, preoccupation, and 
being distracted.  They also show the veteran's complaints of 
having difficulties with his wife and having no leisure 
activities.  In addition, VA medical personnel were seen 
describing the veteran as physically incapacitated.  See 
treatment record dated August 18, 1993.

At a May 1995 VA examination, the veteran reported that that 
he was unable to find employment and, even if he could, he 
would be unable to keep up with the requirements of a job 
because of his physical disabilities.  He reported that, 
although married, he lived in a barn most of the time because 
of his difficulties with his wife and mother-in-law.  He also 
reported having had physical altercations with his wife.  The 
examiner reported that the veteran had "great anger at 
society, his wife, his twin brother, and other family 
members."  The veteran complained of flashbacks of Vietnam 
(both visual and audio components), anger, and depression.  
The veteran also reported that he had no friends, that he 
isolated himself, and even had no contact with his twin 
brother.  On examination, he was disheveled and had an angry 
focus and demeanor.  Speech, while unimpaired and coherent, 
reflected anger and bitterness.  Affect was angry and mildly 
depressed.  However, anxiety was not seen.  Mood was very 
hostile.  As to his thought content, except for his claims of 
visual and audio flashbacks of Vietnam, he had no 
hallucinations or delusions.  Additionally, the veteran was 
observed to be paranoid.  Otherwise, the veteran was oriented 
in all three spheres and had no cognitive deficits.  The 
diagnosis was chronic and severe PTSD with depression and 
paranoid features.

The Board notes that a large percentage of the evidence 
obtained from the SSA is either duplicative of medical 
records that were already part of the record on appeal or 
discussed the veteran's complaints, diagnoses, and/or 
treatment for disabilities unrelated to the current issue on 
appeal.  Nonetheless, the Board notes that SSA records 
included an April 1995 SSA report in which it was noted that 
the veteran's disability was primarily due to dysthymia and 
secondarily due to PTSD.

In addition, Dr. Connor's June 1992 psychological evaluation 
reported the veteran's claims of having daily nightmares and 
flashbacks, not having any friends, having thoughts of 
suicide in the recent past, and having considerable hostility 
towards VA.  The veteran also reported that he wanted a 
divorce and, on one occasion, plotted how to kill his wife.  
On examination the veteran's only remarkable facet was his 
preoccupation with bodily integrity and a depressed affect 
masked by anger and emotional discomfort.  Additionally, the 
examiner opined that the veteran suffered from depression.  
Moreover, he had pressured speech that was discordant with 
his expressed affect.  In addition, his thought process, 
though intact, had a tendency toward associational thought.  
Moreover, sensoria were impaired in tactile (proprioceptive 
and kinesthetic areas only).  Insight was intact.  However, 
judgment was markedly impaired due to despair and anger.  The 
diagnosis was dysthymia and rule out PTSD.  It was also 
reported that the veteran had provided a credible account of 
PTSD symptomatology, although it was possible he could have 
learned of this disorder.

After considering this relevant medical evidence, the RO, by 
a January 1996 rating action, granted an increased disability 
evaluation of 100 percent for the veteran's PTSD with 
conversion disorder, effective from October 11, 1994.  By a 
February 1996 letter, the RO informed the veteran that a 
total rating for this disability had been assigned and that 
this allowance was considered to be a grant of the benefit 
sought on appeal.

In March 1996 the veteran underwent another VA examination.  
The examiner observed that the veteran was extremely upset 
and difficult to interview.  Nonetheless, it was reported 
that the veteran continued to be married to his third wife 
but lived in a barn at their residence.  The veteran reported 
that he spent his days watching television.  He also reported 
that he had no friends.  Additionally, the examiner reported 
that the veteran was chronically furious with his wife.  
However, no physical violence was reported.  The veteran 
complained of anger, sadness, depression, and nightmares of 
Vietnam that frequently awoke him.  On examination, the 
veteran's appearance was disheveled and his speech was 
sullen, angry, tearful, and clipped.  Yet, his speech was 
also relevant.  His affect was depressed, anxious, and very 
angry.  The veteran was also preoccupied with memories, 
flashbacks, and nightmares of the Vietnam War.  Insight and 
judgment were poor.  However, his thought content showed no 
evidence of hallucinations, delusions, or homicidal/suicidal 
plans.  He was also well oriented to time, place, person, and 
situation.  Global Assessment of Functioning (GAF) score was 
45.  The diagnosis was severe PTSD.

After considering the foregoing medical evidence, the RO, by 
an April 1996 rating action, confirmed and continued the 
100 percent disability evaluation, effective from October 11, 
1994.  By a May 1996 letter, the RO informed the veteran of 
its action.  Thereafter, the veteran perfected a timely 
appeal with respect to the issue of entitlement to an 
effective date earlier than October 11, 1994, for the 
assignment of a total schedular rating for PTSD with 
conversion disorder.

On January 17, 1997, the RO received an undated VAMC PTSD 
clinic update on the veteran.  This record reported that the 
veteran continued to be irritable, alienated, distracted, and 
angry with a very tenuous hold on his anger, making social 
interaction difficult.  It was also reported that he was 
reclusive, aloof, isolated, and avoidant.  Moreover, his 
affect was flat, his mood was depressed, and he had a high 
anxiety level.  He was also anhedonic and dysthymic.  It was 
opined that "[h]is ability to seek and maintain 
employment[,] given the severity of his symptoms, the 
chronicity of his disorder[,] and his inability to 
concentrate[,] focus, work with others, tolerate 
supervision[,] and complete tasks[,] appears so restricted as 
to be futile and prohibitive.  Prognosis for reintegration 
into the work force is not believed to be obtainable."

II.  Analysis

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1998).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2) (1996); Harper v. Brown, 10 Vet. App. 125 
(1997).

As the Board has discussed in the present case, the RO, by an 
April 1996 rating action, confirmed and continued an 
increased disability evaluation from 30 percent to 
100 percent for the veteran's PTSD, effective from 
October 11, 1994.  In the notice of disagreement (NOD), which 
was received at the RO in January 1997, and the substantive 
appeal, which was received at the RO in February 1997, the 
veteran stated that he believed that the effective date 
should be June 18, 1974 - the date of his separation from 
military service.  The veteran believed such an earlier 
effective date was warranted because he was diagnosed with a 
psychiatric disorder while in military service - hysterical 
neurosis, that the foregoing diagnosis was wrong, and that he 
should have been diagnosed at that time with PTSD.  Moreover, 
he reported that he had been unable to work since military 
service due to PTSD and, in fact, the SSA found him 
unemployable since April 8, 1991.

In reviewing the veteran's claim for an effective date 
earlier than October 11, 1994, for the grant of a 100 percent 
disability evaluation, the Board has considered not only the 
evidence received during the current appeal but also the 
pertinent evidence available since service.  See Swanson 
v. West, No. 95-1082 (U.S. Vet.App. June 23, 1999).

While voluminous VA PTSD clinic reports, dated from March 
1992 to December 1994, show the veteran's complaints, 
diagnoses, and/or treatment for PTSD approximately every two 
weeks, none of these records show the veteran with adverse 
symptomatology that equates to the requirements for being 
found 100 percent disabled.  See 38 C.F.R. § 4.132, Code 9411 
(1994) (a 100 percent rating required symptomatology causing 
the attitudes of all contacts except the most intimate to be 
so adversely affected as to result in virtual isolation in 
the community, or incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or being demonstrably unable to obtain 
or retain employment).

Specifically, as reported above, these records showed the 
veteran's complaints and/or treatment, starting in March 
1992, for anger, rage, irritability, anxiety, homicidal 
thoughts, difficulty sleeping, decreased self-worth, grief, 
guilt, nightmares, depression, impulsivity, daily thoughts of 
Vietnam, despair, helplessness, frustration, being withdrawn, 
desiring isolation, not eating, emotional apathy, intrusive 
thoughts, preoccupation, and being distracted.  They also 
show the veteran's complaints of having difficulties with his 
wife and having no leisure activities.  They further reported 
that the veteran's affect was blunt and his mood depressed; 
he was anxious, and he experienced an all-consuming rage.  
The severity of the psychiatric disability was only 
characterized as "significant."  See VA treatment record 
dated August 26, 1992.  Moreover, the Board notes that the 
veteran's symptoms were not so severe as to require 
hospitalization for treatment of these symptoms.

Similarly, the examiner who conducted the August 1990 VA 
examination reported that the veteran was appropriately 
dressed, able to talk relevantly and appropriately, had no 
speech or language abnormality, was well oriented, and had a 
good memory, comprehension, and abstractions.  Additionally, 
no delusions or hallucinations were reported.  The only 
adverse symptoms reported by this examiner were that the 
veteran's language reflected anger and frustration and that 
he was chronically anxious and depressed.  The examiner 
opined that the foregoing symptoms, only when combined with 
his back pain ". . . render[ed] him unsuitable and unfit for 
substantial gainful employment."

At the December 1992 VA examination no cognitive deficits 
were seen.  The only adverse symptoms reported by this 
examiner were anger at VA, lack of caring about anything, 
signs of anxiety, depression, and irritability.  He was also 
impulsive, had low self-esteem, had somewhat poor insight and 
judgment.  However, he denied any active suicidal or 
homicidal plan.

Dr. Connor's June 1992 psychological evaluation, received by 
the RO on October 4, 1995, also fails to show that the 
veteran had sufficiently disabling symptoms due solely to his 
service-connected psychiatric disability to warrant the 
assignment of a 100 percent disability rating.  In fact, this 
evaluation diagnosed the veteran with dysthymia and reported 
that PTSD had to be ruled out.

In short, the evidence of record demonstrates that, prior to 
October 11, 1994, the record on appeal did not contain both a 
statement that could act as an increased rating claim 
following the final unappealed rating decision of October 
1993, and medical evidence showing adverse symptomatology 
that equated to the criteria for a 100 percent disability.  
See 38 C.F.R. § 4.132, Code 9411 (1994).  

In summary, the record on appeal shows the veteran was first 
diagnosed with PTSD in August 1990.  Moreover, it shows he 
received outpatient treatment approximately once every two 
weeks (for about the prior two and a half years), but no 
inpatient care specifically for this disability.  
Furthermore, a single VA treatment record described the 
veteran's level of vocational and social incapacitation 
resulting from his psychiatric disability as significant.  
However, neither the August 1990 VA examiner, nor the 
December 1992 VA examiner, described the veteran's level of 
vocational and social incapacitation resulting from his PTSD 
as causing the attitudes of all contacts except the most 
intimate to be so adversely affected as to result in virtual 
isolation in the community, or incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or being demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Code 9411 (1994).  Significantly, the Board notes that the 
first time the record on appeal contains such a statement is 
not until January 17, 1997.  See undated VAMC PTSD clinic 
updated received by the RO on January 17, 1997; also see 
38 C.F.R. § 4.132, Code 9411 (1996).  Consequently, based on 
this evidence, the Board concludes that, prior to October 11, 
1994, the veteran's PTSD symptomatology was not of such 
significance as to warrant an assignment of a 100 percent 
schedular rating.  See 38 C.F.R. § 4.132, Code 9411 (1996).

Accordingly, because the veteran did not meet the rating 
criteria for the award of a 100 percent rating prior to the 
October 11, 1994, claim for an increase, the Board concludes 
that an effective date sooner than that already assigned by 
the RO is not warranted.  See 38 C.F.R. § 3.400(o)(2) (the 
effective date of an award of disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date will be the date of receipt of the claim).

(If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (1994).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  § 3.157(b)(1).  For reports prepared by a 
non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as 
the date of receipt of claim if VA maintenance was authorized 
prior to admission.  Id.  If, however, VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of the admission will be accepted.  Id.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  Id. § 3.157(b)(2), (3).  Although numerous VA records 
were dated prior to October 11, 1994, for the reasons already 
enunciated, none showed entitlement to a total rating any 
sooner than the October 11, 1994, date assigned by the RO.  
See discussion, supra.)  



ORDER

Entitlement to an effective date earlier than October 11, 
1994, for the assignment of a total schedular rating for PTSD 
and conversion disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

